DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed in response to amendments/arguments filed 3/9/22.  The 35 USC § 101 rejection of Claims 1-20 has been withdrawn in view of the amendments/arguments filed 3/9/22.
Patentability seen in but limited to:
In regards to Claims 1 and 17:  Mateen (US 2007/0235521) in view of Friedman (US 8,821,255) teaches a gaming monetary instrument tracking system and method thereof for securely tracking a plurality of gaming monetary instruments moving across one or more electronic gaming devices, the gaming monetary instrument tracking system comprising: a plurality of electronic gaming devices, each of the plurality of electronic gaming devices being configured to generate data with respect to gaming monetary instruments that are handled thereat, wherein at least a portion of the plurality of electronic gaming devices are further configured to issue new gaming monetary instruments associated with the gaming monetary instrument tracking system; and a system server coupled to the plurality of electronic gaming devices, having a processor and memory storing instructions, which, when executed, cause the processor to at least (performing the method): control a first electronic gaming device to issue a 
Mateen (US 2007/0235521) in view of Friedman (US 8,821,255) fails to teach the server or method to at least: control a second electronic gaming device to analyze the first gaming monetary instrument for fraudulent activity when the first gaming instrument is received at the second electronic gaming device, provide a monetary credit at the second electronic gaming device when the first gaming monetary instrument is validated at the second electronic gaming device, link at least one of a validation of the first gaming monetary instrument, the monetary credit, and the additional activities collected at the second electronic gaming device to the first data structure resulting in an updated first data structure, generate a second historical record for the second gaming monetary instrument based on the updated first data structure including the second monetary value, the first historical record, at least one of the validation, the monetary credit, and the additional activities collected at the second electronic gaming device.
In regards to Claim 8:  Mateen (US 2007/0235521) in view of Friedman (US 8,821,255) teaches a gaming monetary instrument tracking system for securely tracking a plurality of gaming monetary instruments moving across one or more system nodes, the gaming monetary instrument tracking system comprising: a plurality of system nodes, wherein each of the plurality of system nodes is configured to generate data with respect to gaming monetary instruments associated with the gaming instrument tracking system each of the gaming monetary instruments having a monetary value associated therewith, and wherein at least a portion of the plurality of system nodes are configured to issue new gaming monetary instruments associated with the gaming instrument tracking system; and a system server coupled to the plurality of system nodes, having a processor and memory storing instructions, which, when executed, cause the processor to: receive data based on a plurality of multiple different transactions recorded at the plurality of system nodes, create data structures linking a plurality of multiple gaming monetary instruments according to the plurality of multiple different transactions occurring at different times and across multiple different nodes control a first system node to issue a first gaming monetary instrument associated with a first data structure linking one or more transactions performed at the first system node, and to generate and store a first historical record for the first gaming monetary instrument.
Mateen (US 2007/0235521) in view of Friedman (US 8,821,255) fails to teach allowing the plurality of multiple gaming monetary instruments to be analyzed across any of the multiple different nodes for fraudulent activity and wherein the first historical record includes a plurality of unique identifiers regarding cash value instruments used for the monetary value of the first gaming monetary instrument when the first system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715